Filed 11/4/21 P. v. Yanez CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075260

 v.                                                                      (Super.Ct.No. INF1800112)

 CRISTIAN SEAN YANEZ,                                                    OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. James T. Latting and

Dean Benjamini, Judges. Affirmed.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Amanda Lloyd and Steve Oetting,

Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Cristian Sean Yanez was convicted of assault with a

firearm, attempted criminal threats, and other crimes. He contends on appeal that certain
                                                                  1
evidence was wrongfully admitted. We find no error and affirm.

                                    I. BACKGROUND

       The charged crimes occurred in three incidents over the span of two nights.

A. Neil’s Lounge

       On January 7, 2018, Yanez and codefendant Joel Vargas (who is not a party to this

appeal) entered Neil’s Lounge in Indio. About five minutes later, an altercation broke out

between Yanez and Vargas on the one hand and a group of other patrons on the other.

Yanez and Vargas were members of the Jackson Terrace gang, and the others were

members of the rival North Side Indio gang.

       When bar employees escorted the groups out, Yanez stated something like “How

do you want to die today?” to one of the employees. Yanez also repeatedly stated

something to the effect of “Who’s going to die tonight?” While in the parking lot, Yanez

opened the front passenger door to his Dodge Charger and grabbed an object, after which

Vargas told Yanez to put the object away. Witnesses believed the object was likely a

gun, but they were not sure. Yanez began driving away, with Vargas in the passenger

seat, but soon made a U-turn back to the bar and fired one or two shots in the air.




       1
           Undesignated statutory references are to the Penal Code.

                                              2
B. Signature Party Rentals

      Yanez and Vargas returned to Neil’s Lounge a week later. A woman with them

had had drinks and did not want to drive home, so Vargas drove her in her white SUV

while Yanez followed in his car.

      At approximately 9:45 p.m., an employee at Signature Party Rentals in Indio saw

two suspicious cars parked near the business and went to the parking lot to move his car

inside. As the employee went to his car, a white SUV drove away, while the other car, a

Dodge Charger, drove up to the employee. After a brief exchange, during which the man

in the Dodge Charger asked if there were “[a]ny problems,” the Dodge Charger left, and

the employee moved his car. The employee then heard approximately six gunshots, four

of which hit his vehicle. The employee later identified Yanez from a photographic lineup

as the man in the Dodge Charger.

C. Palo Verde Apartments

      Approximately half an hour after the Signature Party Rentals incident, a vehicle

approached three teenagers in front of the Palo Verde Apartments in Indio and a man

began asking where they were from. The teenagers understood the question as asking

whether they were part of a gang. The teenagers responded, “We don’t bang.” One of

the two men in the vehicle then got out, and while holding a handgun, demanded that the

teenagers say their names and “Fuck 44” or “Fuck North Side,” and they complied.

      The teenagers then began walking away, and the man hit one of the teenagers in

the back of the head with the handgun. The man told the teenagers to keep walking, got



                                            3
in his car, and, as the vehicle was leaving, fired a single shot toward the teenagers, hitting

one of the teenagers in the leg. Someone in the car was then heard saying “JT.”

D. Investigation and Trial

       During his interrogation, Yanez admitted that he had a “personal beef” with

someone at Neil’s Lounge on January 7 and that he fired the gun from his car that night.

Yanez also admitted that he fired the shots at Signature Party Rentals as well as the shot

at Palo Verde Apartments.

       Yanez was charged with eight counts: for the Neil’s Lounge incident, criminal

threats (§ 422; count 7) and grossly negligent shooting (§ 246.3, subd. (a); count 8); for

the Signature Party Rentals incident, assault with a firearm (§ 245, subd. (a)(2); count 5)

and shooting at a vehicle (§ 246; count 6); and for the Palo Verde Apartments incident,

three counts of assault with a firearm (§ 245, subd. (a)(2); counts 1-3) and one count of

shooting from a vehicle (§ 26100, subd. (c); count 4). A number of enhancements were

alleged as well, including gang enhancements (§ 186.22, subd. (b)(1)) for the counts from

the Palo Verde Apartments incident.

       At trial, an expert in criminal street gangs testified that Jackson Terrace is a gang

located in the Indio area. The expert stated that one of the “biggest rivals” of Jackson

Terrace is the North Side Indio gang, and in January 2018 there was a “huge feud going

on” between the two gangs. A second expert in criminal street gangs opined that Yanez

and Vargas were active members of Jackson Terrace, that the patrons Yanez and Vargas




                                              4
confronted at Neil’s Lounge were members of the North Side Indio gang, and that the

Palo Verde Apartments incident was done for the benefit of Jackson Terrace.

       The jury acquitted Yanez on count 3 and hung on the lesser offense of simple

assault, acquitted on count 7 and found him guilty of the lesser offense of attempted

criminal threats, and hung on count 8. The jury found Yanez guilty on all other counts as

well as the gang enhancements attached to counts 1, 2, and 4. Pursuant to a stipulated
                                                                   2
sentence, the trial court sentenced Yanez to 21 years in prison.

                                    II. DISCUSSION

       On appeal, Yanez contends that the erroneous admission of two categories of

evidence requires reversal, whether each error is considered individually or cumulatively.

The first category is evidence relating to a prior incident from September 2017 involving

Yanez and Vargas. The second category is evidence identifying the other individuals at

Neil’s Lounge on January 7 as North Side Indio gang members. We find no error.

A. September 2017 Incident

       In September 2017, Yanez was driving his Dodge Charger with Vargas and

another passenger when they were pulled over for vehicle and driving violations. The

officer noticed open beers inside the vehicle, and once other officers arrived on the scene,

the officers searched Yanez’s vehicle. The search revealed two loaded pistols,



       2
         In addition to the counts and enhancements already mentioned, the jury found
true personal use of a firearm allegations (§ 12022.5, subd. (a)) on counts 1, 2, and 5, and
a personal infliction of great bodily injury allegation (§ 12022.7, subd. (a)) on count 1.
       As part of the stipulated sentence, the People dismissed counts 3 and 8.

                                             5
ammunition, an empty ammunition box, and an expended shell casing. One of the pistols

was located underneath the front passenger seat. Yanez contends on appeal, as he did at

trial, that none of the evidence of this incident should have been admitted.

       “Character evidence, sometimes described as evidence of propensity or disposition

to engage in a specific conduct, is generally inadmissible to prove a person’s conduct on

a specified occasion. (Evid. Code, § 1101, subd. (a).) Evidence that a person committed

a crime, civil wrong, or other act may be admitted, however, not to prove a person’s

predisposition to commit such an act, but rather to prove some other material fact, such as

that person’s intent or identity. (Id. § 1101, subd. (b).) We review the trial court’s

decision whether to admit evidence, including evidence of the commission of other
                                                                                   3
crimes, for abuse of discretion.” (People v. Harris (2013) 57 Cal.4th 804, 841.)

       We agree with the People that evidence of the September 2017 incident was

relevant to show that the object Yanez retrieved from his car while being asked to leave

Neil’s Lounge was a gun, which in turn bears on whether he intended his statements

(such as “Who’s going to die tonight?”) to be understood as threats. Witnesses at Neil’s


       3
          The issue is often framed as the admission of evidence of uncharged crimes.
(See, e.g., People v. Clark (2021) 62 Cal.App.5th 939, 957.) Although charges stemming
from this September 2017 incident were apparently brought against Yanez (according to
his opening brief on appeal), this fact is unimportant, as we ask whether the other acts
were charged in the case at bar, not whether charges were ever brought for the other acts.
(See People v. Kipp (1998) 18 Cal.4th 349, 369 [“Evidence that a defendant has
committed crimes other than those currently charged is not admissible to prove that the
defendant is a person of bad character or has a criminal disposition”], italics added;
CALCRIM No. 375; cf. People v. Leon (2015) 61 Cal.4th 569, 597 [“Cases sometimes
describe Evidence Code section 1101(b) evidence as ‘prior offenses’ or ‘prior bad acts.’
Both shorthand formulations are imprecise”].)

                                              6
Lounge testified that they saw Yanez open the front passenger door to his car. None of

those witnesses, however, were able to clearly identify whether the object Yanez then

retrieved from his car was a gun. Additional evidence tending to show that the object

was indeed a gun was relevant to support the prosecution’s contention that Yanez

intended to make a threat. (See People v. Toledo (2001) 26 Cal.4th 221, 228 [criminal

threat requires “that the defendant made the threat ‘with the specific intent that the

statement . . . is to be taken as a threat, even if there is no intent of actually carrying it

out”].) Evidence showing that just four months earlier Yanez had been pulled over in the

same vehicle with a loaded pistol under the front passenger seat fit the bill.

       In contending otherwise, Yanez notes that the Neil’s Lounge incident involved

firearm use, whereas the September 2017 incident involved mere possession. As well,

Yanez states that there was nothing unlawful about his firearm possession in September

2017. However, neither of these points makes a difference. Even if we were to accept

these contentions as true, the fact remains that the September 2017 incident was relevant

evidence of a material issue for one of Yanez’s charges.

       “Even if evidence of the uncharged conduct is sufficiently similar to the charged

crimes to be relevant for a nonpropensity purpose, the trial court must next determine

whether the evidence’s probative value is ‘substantially outweighed by the probability

that its admission [would] . . . create substantial danger of undue prejudice, of confusing

the issues, or of misleading the jury.’” (People v. Chhoun (2021) 11 Cal.5th 1, 26, citing

Evid. Code, § 352.)



                                                7
       The trial court properly exercised its discretion under Evidence Code section 352.

The evidence was significant and not merely cumulative. Even though other evidence

also helped show that there was a gun in Yanez’s car (such as the evidence relating to the

shots fired from his car), the September 2017 incident made it more probable that the

object Yanez drew from the front passenger door—an object witnesses could not

identify—was a gun; there had been a gun stored underneath the front passenger seat four

months earlier. Moreover, there was no substantial danger of undue prejudice, of

confusing the issues, or of misleading the jury. “‘“In applying [Evidence Code] section

352, ‘prejudicial’ is not synonymous with ‘damaging.’”’ [Citation.] ‘‘“‘[A]ll evidence

which tends to prove guilt is prejudicial or damaging to the defendant’s case.’”’’

[Citation.] The ‘prejudice’ which [Evidence Code] section 352 seeks to avoid is that

which ““‘“uniquely tends to evoke an emotional bias against the defendant as an

individual and which has very little effect on the issues.”’”” (People v. Cage (2015) 62

Cal.4th 256, 275.) Here, nothing about the September 2017 incident would uniquely tend

to evoke an emotional bias against Yanez, and the effect the evidence had on the issues

was significant. Accordingly, we find no error in the admission of the September 2017

incident.

B. North Side Indio Evidence

       During trial, while one of the criminal street gang experts was on the stand, the

People sought to admit into evidence a mugshot of Jason Rosas, a member of the North

Side Indio gang and part of the group of those gang members at Neil’s Lounge on



                                             8
January 7. Yanez objected. During a sidebar conference, Yanez noted that the

questioning was about the Neil’s Lounge incident but that the only gang allegations

alleged related to the Palo Verde Apartments incident. He continued: “And the next

exhibit is the gentleman referred to as Grizzly. So I’d object to the relevance of more and

more of these mugshot photos and all this stuff related to things where there’s not gang

allegations charged.” The People countered that the evidence was relevant to show why

Yanez and Vargas got into a confrontation, got kicked out of the bar, and “through their

frustration” fired shots from their car. The People also noted that the evidence would be

relevant to show Yanez’s and Vargas’s allegiances to Jackson Terrace, North Side

Indio’s rival gang. On appeal, Yanez contends that the evidence was erroneously

admitted.

       To the extent Yanez objected to “all this stuff related to things” not directly

involving gang allegations, we deem the issue forfeited. (See Boeken v. Philip Morris,

Inc. (2005) 127 Cal.App.4th 1640, 1676 [issue not preserved for appeal where “vague

‘running’ or ‘standing’ objection . . . was not ‘directed to a particular, identifiable body of

evidence’”].) Like his statement at trial, Yanez’s references in his appellate briefs to

“gang evidence in connection with the Neil’s lounge incident” and “other evidence”

regarding the North Side Indio gang members at Neil’s Lounge are simply too vague.

       The objections preserved for appeal—that is, those pertaining to Rosas’s and

Aaron Howard’s (“Grizzly’s”) mugshots—were correctly overruled. Howard was with

Rosas at Neil’s Lounge. Howard’s mugshot included his tattoos, which in turn included



                                              9
symbols that the expert stated were common signs and symbols of the North Side Indio

gang. As the People noted at trial, the mugshots were relevant to show, first, why Yanez

would have gotten so upset as to make threats and fire his pistol, and second, the extent
                                            4
of Yanez’s allegiance to Jackson Terrace.

       Additionally, the mugshots were not excludable under Evidence Code section 352,

as we find nothing (and Yanez offers nothing) about them that would have created undue

prejudice, confused the issues, or misled the jury. We find no error in the trial court’s

admission of this evidence.

       Because we have found no error, we reject Yanez’s claim of cumulative error, as

there is nothing to accumulate.

                                    III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                       RAPHAEL
                                                                                            J.

       We concur:

       SLOUGH
            Acting P. J.

       MENETREZ
                           J.


       4
          Yanez does not contend that the expert’s statements that Rosas and Howard
were North Side Indio gang members were based solely on the mugshots. Rosas was
identified as a North Side Indio gang member before the mugshots were offered into
evidence, and the expert described being familiar with Howard personally, including the
expert’s interventions to “get [Howard] away from the gang lifestyle.”

                                                10